EXHIBIT 10.83
DISTRIBUTORSHIP AGREEMENT
     THIS DISTRIBUTORSHIP AGREEMENT (“Agreement”) is made this first day of
November, 2008 (“Effective Date”) between Shanghai Kai Hong Technology Co., Ltd.
(“DSH”), a corporation formed under the laws of the People’s Republic of China
and Shanghai Keylink Logistic Co., Ltd. (the “Distributor”), a corporation
formed under the laws of the People’s Republic of China. Each may be referred to
as a party (“Party”), or both may be collectively known as parties (“Parties”).
     WHEREAS, DSH, a subsidiary of Diodes Incorporated, is engaged in
manufacturing semiconductor products in the People’s Republic of China; and
     WHEREAS, DSH desires to appoint Distributor and Distributor desires to be
appointed by DSH as a distributor of certain of DSH’s manufactured semiconductor
products in the territory set forth in this Agreement on the terms and
conditions set forth below.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby mutually acknowledged, the Parties hereby agrees
to the following terms and conditions:
1. DEFINITION.
The term “Products” (“Products”) means a complete line of manufactured
semiconductor products bearing the trademark or logo of Diodes Incorporated or
its affiliates (“Diodes”) and listed in the Diodes’ catalog including, but not
limited to, semiconductor diodes, rectifier bridges, modules, special assemblies
and associated products.
2. NON-EXCLUSIVE DISTRIBUTOR.
The Distributor is hereby appointed to act as DSH’ non-exclusive distributor for
the sales of Products in the People’s Republic of China (“PRC”). Upon Parties’
execution of this Agreement, the Distributor shall become an authorized
non-exclusive Products distributor in PRC in which the Distributor has an
office.
This Agreement shall permit the Distributor to represent and distribute Products
only through its full time employees. Under no instance shall this authorization
be construed to include any other independent representatives appointed by the
Distributor.
3. GENERAL OBLIGATIONS.
Both Parties intend to fulfill certain obligations, at each Party’s respective
sole expense, to each other.
A. DSH’ obligations are as follows:
DSH may make available to the Distributor

-1-



--------------------------------------------------------------------------------



 



a) price and data books,
b) sales plans, and
c) aids and other technical and commercial assistance as deemed necessary by
DSH.
DSH may assist the Distributor in the promotion of the Products in order to
build consumer and industry acceptance.
B. Distributor’s obligations are as follows:
The Distributor agrees to
a) exercise its best efforts to sell Products;
b) assure prompt handling of any inquiries, orders and shipments;
c) give attention to customer complaints;
d) service all Products covered by this Agreement; and
e) provide any other services as deemed necessary by DSH to fulfill this
Agreement.
In addition, the Distributor shall NOT
a) misrepresent the quality and value of Products to customers;
b) change, modify or reprint any Products except as expressly approved by DSH in
writing;
c) re-label any products from other sources to DSH’s or its affiliates’ brand
without DSH’ permission;
d) make any representation, guarantee or warranty on behalf of DSH; and
e) initiate any actions related to DSH without prior authorization from DSH.
4. PRODUCTS PRICING DISCOUNTS.
Upon the Effective Date of the Agreement, DSH shall give the Distributor pricing
discounts for the Products DSH sold to the Distributor in accordance with the
Exhibit 1, attached hereto and incorporated herein this Agreement. The Products
pricing discounts as stated in Exhibit 1 shall be valid for one year and shall
be renegotiated every year.
5. PAYMENT TERMS.
Distributor shall provide monthly invoice to DSH, and Distributor, upon DSH
receiving and verifying Distributor’s invoice, shall make the invoice payment in
full within net one hundred and fifty (150) calendar days to a bank account
designated by DSH.

-2-



--------------------------------------------------------------------------------



 



6. INDEPENDENT CONTRACTORS.
It is expressly understood and agreed that the relationship of DSH and the
Distributor established by this Agreement is that of independent contracts, and
nothing contained in this Agreement shall be construed to (i) give either Party
the power to direct and control the day-to-day activities of the other, or
(ii) constitute the Parties as partners, joint venturers, co-owners,
franchisor/franchisee or otherwise as participants in a joint undertaking.
Distributor will not have, and will not represent that it has, any authority to
bind DSH, to assume or create any obligation on behalf of DSH, or to make any
warranties or representations on behalf of DSH or in DSH’s name. The Distributor
shall not have the authority to make any commitments whatsoever on behalf of
DSH.
7. TRADEMARKS.
In advertising and sale of the Products, Distributor may utilize Diodes, DSH or
its affiliates’ regular trade names, logos, copyrights, symbols and trademarks
(“Marks”).
The Distributor cannot make permit alteration or removal of any tags, labels or
other identifying Marks placed by DSH on its Products and cannot use Marks or
the name “Diodes Incorporated” or abbreviations thereof in Distributor’s
corporate titles or in any way that might result in confusion as to DSH, Diodes
and the Distributor being separate and distinct entities. Distributor agrees to
provide written notification to DSH with regard to Diodes’ or DSH’s trademarks
when the Distributor’s purchase is made from a source other than DSH or its
affiliates.
8. QUOTATIONS.
Except as to clerical error, any quotations delivered by DSH or its affiliates
to the Distributor are valid for a period of thirty (30) calendar days from the
date of issuance, unless otherwise specifically noted in writing by DSH on the
written quotation.
The prices shown on any quotations do not include sales, excise or any other
government charges that have been paid by DSH to federal, state or local
authority. Any such taxes or charges imposed upon the sale or shipment of the
Products under this Agreement will be added to the prices shown on quotations.
Distributor agrees to reimburse DSH for each such tax or charge or provide DSH
with an acceptable exemption certificate.
9. COUNTRY OF ORIGIN COMPLIANCE.
Laws and rulings of the United States, United Kingdom, European Union, Taiwan,
PRC and other related countries may require Products or Products’ containers to
be appropriately marked to indicate the country of origin to the ultimate
purchasers. DSH will supply Distributor with Products and/or containers, which
bear appropriate country of origin markings. The Distributor agrees to comply
with marking procedures and practices as advised by DSH. The Distributor agrees
to indemnify DSH against any additional marking duties or penalties that may be
assessed for any failure of the Distributor to advise purchasers of the country
of origin of the Products.

-3-



--------------------------------------------------------------------------------



 



10. RENEWING THE AGREEMENT.
This Agreement shall be effective for the period of one year, beginning on
November 1, 2008 and ending on October 31, 2009. This Agreement shall be
automatically renewed on a yearly basis for each successive calendar year unless
either one of the Parties decides not to renew this Agreement. In such case, the
terminating Party must notify the other Party in a formal written notice at
least sixty (60) calendar days prior to the anniversary date of the Effective
Date of this Agreement in any given calendar year.
11. TERMINATION-WAIVER OF DAMAGES.
A. If either Party is or becomes insolvent or admits in writing its inability to
pay its debts as they become due, or makes an assignment for the benefit of
creditors, or if there are initiated by or against either Party proceedings in
bankruptcy or under insolvency laws or for reorganization, receivership or
dissolution, or if either Party ceases to conduct its operations in the normal
course of business, or if either Party shall have a substantial change in
ownership or management, the other Party shall have the right to terminate his
Agreement without notice. The right of termination, as provided herein, is
absolute.
B. Both DSH and Distributor have considered the possibility of expenditures
necessary in preparing for performance of this Agreement and the possible losses
and damages incident to each in the event of termination of this Agreement at
any time, even though, DSH or any other distributors may thereafter complete a
transaction initiated by the Distributor.
12. ACTIONS UPON TERMINATION.
A. Unfilled orders — Upon termination of this Agreement, DSH may, at its option,
cancel any or all unfilled orders.
B. Promotion — Upon termination of this Agreement, Distributor agrees to
discontinue immediately all activities as a distributor including, without
limitation, all advertising of or reference to Products, except for selling
remaining Products in its inventory.
13. ASSIGNMENT.
This Agreement may not be transferred or assigned in any form by the Distributor
without DSH’ written consent and duly executed by an authorized DSH
representative.
14. GOVERNING LAW.
It is expressly agreed that the validity and construction of this Agreement and
performance hereunder shall be governed by the laws of PRC and the local laws of
the city of Shanghai. without regard to the conflict of law provisions. The
Distributor hereby consents to the exclusive jurisdiction and venue of courts in
PRC and in Shanghai for all disputes arising out of or relating to this
Agreement.

-4-



--------------------------------------------------------------------------------



 



15. WAIVER.
The failure of either Party to enforce any of the provisions of this Agreement,
or any right with respect thereto, or to exercise any option herein provided,
shall in no way be construed to be a waiver of provisions, rights or options, or
in any way to affect the validity of this Agreement. The exercise by either
Party of any of its rights or options hereunder pursuant to the terms and
conditions or covenants herein shall not preclude or prejudice such Party from
thereafter exercising the same or any right it may have under this Agreement,
irrespective of any previous action or proceeding taken by such Party hereunder.
16. INTELLECTUAL PROPERTY.
DSH agrees to hold Distributor harmless from all liability for any infringement
of patent or other industrial property rights of third parties resulting from
the sale and distribution of Products or services.
17. WARRANTY POLICY.
The sole warranty on the Products shall be DSH’s standard limited warranty. The
warranty period shall begin with Distributor’s shipment to its customer, and the
warranty shall extend directly to Distributor’s customer as if it had purchased
the Products from DSH.
Distributor shall have no right to expand or in any way increase the scope of
this warranty when it sells the Products to end users/purchasers. DSH’s warranty
shall be in lieu of all other warranties expressed of implied. DSH disclaims and
the Distributor waives all other conditions, representations and warranties,
express or implied by statute, usage, custom of the trade or otherwise,
including without limitation, the implied warranties of merchantability and
fitness for a particular purpose.
18. LIABILITY POLICY.
Except as specified in this Agreement, in no event, shall DSH be liable for any
direct, indirect, punitive, incidental, special, consequential damages, or any
damages whatsoever arising from, connected with or relating to this Agreement,
whether or not such damages are foreseeable and whether or not DSH has been
advised of the possibility of such damages, including, but not limited to loss
of profits or revenue, loss of goodwill, attorneys’ fees, damage to business or
business relations, loss of the use of equipment, whether under negligence,
strict liability, enterprise liability or other product liability theories.
19. INDEMNIFICATION.
DSH or its affiliates shall not be held liable for any acts, omissions or
representation by Distributor or for any actions or claims of any nature
whatsoever asserted against Distributor. Distributor shall indemnify and hold
DSH and its affiliates harmless from and against any and all judgments, damages,
expenses, costs (including, but not limited to, attorneys’ fees, court costs

-5-



--------------------------------------------------------------------------------



 



and litigation expenses), and losses of any kind incurred by DSH or its
affiliates which arise out of or are related, directly or indirectly, to any
acts, omissions or representations of Distributor.
20. NOTICE.
Any notice provision as called for in this Agreement will be satisfied by the
registered letter or the certified mail addressed to the other Party at its
address as set forth in this Agreement.
21. ARBITRATION.
Any dispute between DSH and Distributor hereto regarding the subject matter
hereof shall first be settled by binding arbitration under the rules of the PRC
and the city of Shanghai.
DSH and Distributor must first attempt to settle any claim or controversy
arising out of this Agreement through consultation and negotiation in good faith
and spirit of mutual cooperation. The use of any dispute resolution procedure
will not be construed under the doctrines of laches, waiver, or estoppel to
adversely affect the rights of either Party. Nothing herein prevents either
Party from resorting directly to judicial proceedings if the dispute is with
respect to interim relief from the court and is necessary to prevent serious and
irreparable injury to a Party or others.
22. EXCUSABLE DELAY.
In no event shall DSH be responsible for failure to fill any of its obligations
under this Agreement when due to: fires, floods, riots, strikes, freight
embargoes or transportation delays; shortage of labor; inability to secure fuel,
material supplies, or power at current prices or on account of shortages
thereof; acts of God or of the public enemy; any existing or future laws or acts
of the federal or of any state government (including specifically but not
exclusively any orders, rules or regulations issued by an official or agency of
any such government) affecting the conduct of the affected Party’s business with
which the affected Party in its discretion and judgment and discretion deems it
advisable to comply as a legal duty or to any cause beyond that Party’s
reasonable control.
23. CONFIDENTIAL INFORMATION.
Each Party will receive and maintain in confidence all proprietary information,
trade secrets or other know-how belonging to the other (including but not
limited to knowledge of manufacturing or technical processes, financial and
system data, and customer information) provided that any such information, trade
secrets or know-how is expressly designated as being confidential, except and to
the extent that disclosure is required by law, regulation or court order, or
enters into the public domain through no fault of the Party obligated to
maintain such confidentiality.
All confidential information shall be held in confidence by both Parties for
three (3) years after receipt.

-6-



--------------------------------------------------------------------------------



 



24. OTHER STATEMENTS.
All headings and captions employed herein are for convenience of reference only
and shall not be considered in the construction or interpretation of any
provision of this Agreement.
25. FOREIGN CORRUPT PRACTICES ACT.
Distributor acknowledges that DSH is a corporation with substantial presence and
affiliation in the United States and, as such, is subject to the provisions of
the Foreign Corrupt Practices Act of 1977 of the United States of America, 15
U.S.C. §§ 78dd-1, et seq., which prohibits the making of corrupt payments (the
“FCPA”). Under the FCPA, it is unlawful to pay or to offer to pay anything of
value to foreign government officials, or employees, or political parties or
candidates, or to persons or entities who will offer or give such payments to
any of the foregoing in violation of their official duty or in order to obtain
or retain business or to secure an improper commercial advantage. Distributor
further acknowledges that it is familiar with the provisions of the FCPA and
hereby agrees that it shall take or permit no action which will either
constitute a violation under, or cause DSH or its affiliates to be in violation
of, the provisions of the FCPA.
26. COMPLETE AGREEMENT.
This Agreement is intended as the complete, final and exclusive statement of the
agreement between DSH and the Distributor. This Agreement states the entire
obligation of DSH and supersedes any and all prior written or oral agreements,
representations and understandings of the Parties relating to the subject matter
of the Agreement hereof. This Agreement shall not be amended or modified
excepted by written instrument duly executed by the authorized representatives
of the Parties. No course of dealing or usage of trade by and between the
Parties shall be deemed to cause or constitute any amendment or modification of
the terms and conditions hereof.
If any terms and conditions herein is determined to be void, invalid,
unenforceable or illegal, then the invalid or unenforceable paragraph provision
shall be deemed superseded by a valid, enforceable paragraph provision that most
closely matches the intent of the original paragraph provision and the remainder
of the terms and conditions shall remain in full force and effect.
The Parties to this Agreement shall perform their respective obligations under
this Agreement in good faith and shall use their commercial best efforts to
fulfill such obligations to their mutual benefit.

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representative identified below.

                      Shanghai Kai Hong Technology Co., Ltd.       Shanghai
Keylink Logistic Co., Ltd.    
 
                   
By
          By        
 
                   
 
                   
 
                   
 
  Authorized Representative
Plant No.1, Lane 18, SanZhuang Road,
Songjiang Export Zone, Shanghai,
People’s Republic of China
          Authorized Representative
Plant No. 1— 18, Floor #2
Lane 18, SanZhuang Road,
Songjiang Export Zone, Shanghai
People’s Republic of China    

-8-